DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of JP2019-169019 on 9/18/2019 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 2/27/2020. It has been annotated and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 20200019864 hereinafter Gu).

Regarding claim 1 (and similarly claims 9 and 10), Gu teaches an object manipulation apparatus comprising (See at least: Figs. 1-2): 
a memory; and a hardware processor coupled to the memory and configured to (See at least Figs. 1-2):
calculate, based on an image in which one or more objects to be grasped are contained, an evaluation value of a first behavior manner of grasping the one or more objects;
generate information representing a second behavior manner based on the image and a plurality of evaluation values of the first behavior manner; and control actuation of grasping the object to be grasped in accordance with the information being generated (See at least: [0088] via “An evaluation stage process can include (1) presenting an object to the autonomous robotic grasping apparatus 404, (2) receiving a 3-D point cloud that identifies a one or more gasp candidates, (3) process the identified candidate data using the GQ-CNN model to determine the most robust grasp candidate, (4) perform a trial run using the grasp candidate, where the trial run includes lifting, transporting, and shaking the object. The GQ-CNN model ranks potential grasps by a quantity called the grasp robustness.”).

Regarding claim 2, Gu teaches wherein the hardware processor calculates, from the image, an object area of the object to be grasped, and calculates the evaluation value by a score representing grasping easiness of the object to be grasped indicated by the object area (See at least: [0088] via “An evaluation stage process can include (1) presenting an object to the autonomous robotic grasping apparatus 404, (2) receiving a 3-D point cloud that identifies a one or more gasp candidates, (3) process the identified candidate data using the GQ-CNN model to determine the most robust grasp candidate, (4) perform a trial run using the grasp candidate, where the trial run includes lifting, transporting, and shaking the object. The GQ-CNN model ranks potential grasps by a quantity called the grasp robustness.”)..

Regarding claim 3, Gu teaches a sensor configured to acquire the image, wherein the hardware processor converts an image format of the image acquired by the sensor into an image format used in the calculation of the evaluation value (See at least: [0080] via “For example, as shown in FIG. 8, one or digital still cameras 408, independently or in concert with other can collect image data sensor data by sensing information about any of a variety of objects 802 to prepare for a grasping operation by a grasping tool 404, such as a robotic-arm type of grasping tool. Sensors 408 can include a camera or other types of imaging sensors, such as object detectors or edge detectors. The sensors 408 can be configured to input data of a 3D image of an object and can include a table supporting the object.”; [0088] via “An evaluation stage process can include (1) presenting an object to the autonomous robotic grasping apparatus 404, (2) receiving a 3-D point cloud that identifies a one or more gasp candidates, (3) process the identified candidate data using the GQ-CNN model to determine the most robust grasp candidate, (4) perform a trial run using the grasp candidate, where the trial run includes lifting, transporting, and shaking the object. The GQ-CNN model ranks potential grasps by a quantity called the grasp robustness.”).

Regarding claim 4, Gu teaches wherein the information representing the second behavior manner includes identification information used for identifying a picking tool, and a grasping position/posture by the picking tool, and the hardware processor carries out the control of the actuation of grasping the object to be grasped by using the picking tool identified by the identification information in accordance with the grasping position/posture (See at least: [0076] via “The subsystem request 126 can be a request for a subsystem that is related to control of an object identification and manipulation system, such as an autonomous robotic grasping apparatus. For example, referring to FIGS. 4 and 5A-5D, in some embodiments, a pick and place system 400 is shown that constitutes an example of an artificial-intelligence-based automated object identification and manipulation system having an autonomous robotic grasping apparatus 404. The system 400 has a modular construction that can include one or more cameras 408 and other sensors, and one or more processor-based subsystems 410-418 capable of processing input sensor data about an object for predicting an optimal grasp or manipulation operation for the object. Thus, the subsystem request 126 can include a request for one or more of subsystems 410-418.”).

Regarding claim 5, Gu teaches wherein the hardware processor calculates the evaluation value by using a convolutional neural network (CNN), and updates an evaluation manner of the evaluation value by updating a parameter of the CNN such that a value of a loss function of the CNN becomes smaller (See at least: [0086] via “The use of convolutional layers was motivated by the relevance of depth edges as features for learning in previous research [3, 32, 35] and the use of ReLUs was motivated by image classification results [29]. The network estimates the probability of grasp success (robustness) Qθ0 ∈[0, 1], which can be used to rank grasp candidates. (Right) The first layer of convolutional filters learned by the GQ-CNN on Dex-Net 2.0. The filters appear to compute oriented image gradients at various scales, which may be useful for inferring contact normals and collisions between the gripper and object.”; [0088] via “An evaluation stage process can include (1) presenting an object to the autonomous robotic grasping apparatus 404, (2) receiving a 3-D point cloud that identifies a one or more gasp candidates, (3) process the identified candidate data using the GQ-CNN model to determine the most robust grasp candidate, (4) perform a trial run using the grasp candidate, where the trial run includes lifting, transporting, and shaking the object. The GQ-CNN model ranks potential grasps by a quantity called the grasp robustness.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Kolouri et al. (US 20180307936 hereinafter Kolouri). 

Regarding claim 6, Gu teaches wherein the hardware processor calculates, from the image, an object area of the object to be grasped from the image, samples candidates of a posture for grasping the object to be grasped indicated by the object area for each pixel of the object area, calculates, for each picking tool, a score representing grasping easiness in the candidates of the posture, selects a posture whose evaluation value becomes larger from the candidates of the posture (See at least: [0088] via “An evaluation stage process can include (1) presenting an object to the autonomous robotic grasping apparatus 404, (2) receiving a 3-D point cloud that identifies a one or more gasp candidates, (3) process the identified candidate data using the GQ-CNN model to determine the most robust grasp candidate, (4) perform a trial run using the grasp candidate, where the trial run includes lifting, transporting, and shaking the object. The GQ-CNN model ranks potential grasps by a quantity called the grasp robustness.”)., 
	but fails to teach a hardware processor that generates, as teaching data, a heatmap representing the selected posture and the evaluation value of the selected posture for each pixel of the object area, and stores, in the memory, a learning data set in which the teaching data and the image are associated with each other.
	However, Kolouri teaches a hardware processor that generates a heatmap representing each pixel of the object area, and stores, in the memory, a learning data set in which the teaching data and the image are associated with each other (See at least: [0064] via “The localization of the object in one or more images is first converted into image coordinates, for example, through blob detection on the heatmap. Then, the image coordinates in one or more images are geometrically transformed into x, y, z coordinates of the object in the robot-centered coordinate frame. Then, for example, actuators and/or motors on the robotic arm can be activated to cause the robotic arm to grasp or otherwise touch the localized object.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gu in view of Kolouri to teach a hardware processor that generates, as teaching data, a heatmap representing the selected posture and the evaluation value of the selected posture for each pixel of the object area, and stores, in the memory, a learning data set in which the teaching data and the image are associated with each other so that the heatmap can be used to generate a graphical representation of the object data in order to learn and teach the best method of grasping the object. 

Regarding claim 7, Gu in view of Kolouri teaches wherein the hardware processor calculates the object area and the heatmap by the CNN using the learning data set, and updates the parameter of the CNN such that the value of the loss function of the CNN becomes smaller (Refer at least to claim 6 for reasoning and rationale.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Tsuneki et al. (US 20200096955 hereinafter Tsuneki). 

Regarding claim 8, Gu fails to teach wherein the hardware processor generates, as the second behavior manner, a behavior manner for obtaining an expected value of a larger accumulative reward by using a deep Q-network (DQN) based on a current observation state determined from the image and the plurality of evaluation values of the first behavior manner, and updates the second behavior manner by updating a parameter of the DQN such that the expected value of the accumulative reward becomes larger.
	However, Tsuneki teaches using a deep Q-network (DQN) based on a current observation state determined from the image to update a parameter of the DQN (See at least: [0056] via “using a deep Q-network (DQN) based on a current observation state determined from the image and the plurality of evaluation values of the first behavior manner, and updates the second behavior manner by updating a parameter of the DQN such that the expected value of the accumulative reward becomes larger.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gu in view of Tsuneki to teach wherein the hardware processor generates, as the second behavior manner, a behavior manner for obtaining an expected value of a larger accumulative reward by using a deep Q-network (DQN) based on a current observation state determined from the image and the plurality of evaluation values of the first behavior manner, and updates the second behavior manner by updating a parameter of the DQN such that the expected value of the accumulative reward becomes larger so that the time to calculate the values for the behavior manner and reward can be shortened for efficient manipulation of the apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666